Case 8:20-mc-00694 Document1 Filed 12/23/20 Page 1 of 2

 

Oppenheim
O+Z + Zebrak, LLP

Matthew J. Oppenheim
4530 Wisconsin Avenue NW, Suite 500
Washington, DC 20016

(202) 450.3758 | mati grap
866 —~8itiigg
December 23, 2020 Dep. Re
3 2029

Via Hand Delivery ater os

Clerk’s Office

United States District Court for the District of Maryland
6500 Cherrywood Lane

Greenbelt, MD 20770

Re: Application for DMCA Subpoena Pursuant to 17 U.S.C. § 512(h)

Dear Sir or Madam:

On behalf of our clients, Shueisha Inc.. KADOKAWA CORPORATION, Kodansha Ltd.,
and Shogakukan Inc., we respectfully request the Clerk issue subpoenas to Cloudflare, Inc. and
NameSilo LLC, pursuant to 17 U.S.C. § 512(h).

Section 512(h) of the Digital Millennium Copyright Act provides that a “copyright owner
or a person authorized to act on the owner’s behalf may request the clerk of any United States
District Court to issue a subpoena to a service provider for identification of an alleged infringer in
accordance with this subsection.” 17 U.S.C. §512(h)(1). For a subpoena to be issued, Section
512(h) requires that a copyright owner file the following with the Clerk:

i A copy of the notification required by Section 512(c)(3)(A);
2. A proposed subpoena; and
3. A sworn declaration to the effect that the purpose for which the subpoena is sought
is to obtain the identity of an alleged infringer and that such information will only
be used for the purpose of protecting rights under 17 U.S.C. § 101, et seq.
Accordingly, attached for filing with the Clerk are the notification, proposed subpoena, and
sworn declaration. Having complied with the requirements of the statute, we ask the Clerk to

expeditiously issue and sign the proposed subpoena and return it to the undersigned for service.

Thank you for your cooperation and prompt response in this matter. If you have any
questions, you can reach me with the contact information listed above.
Case 8:20-mc-00694 Document1 Filed 12/23/20 Page 2 of 2

Sincerely,
/s/ Matthew J. Oppenheim

Matthew J. Oppenheim
